Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 19-CF-1077


                        MICHAEL BINGMAN, APPELLANT,

                                         V.

                           UNITED STATES, APPELLEE.

                         Appeal from the Superior Court
                          of the District of Columbia
                                 (CF2-9017-18)

                       (Hon. Judith A. Smith, Trial Judge)

(Submitted November 24, 2020                           Decided January 27, 2022)

      Michael Bruckheim for appellant.

      Andrea Antonelli, Assistant United States Attorney, with whom Michael R.
Sherwin, Acting United States Attorney at the time the brief was filed, Elizabeth
Trosman, John P. Mannarino, and Elizabeth Aloi, Assistant United States Attorneys,
were on the brief, for appellee.

      Before BECKWITH and EASTERLY, Associate Judges, and FISHER, Senior
Judge.

      Opinion of the court by Associate Judge EASTERLY.

      Dissenting opinion by Senior Judge FISHER at page 12.
                                         2

      EASTERLY, Associate Judge: Michael Bingman seeks reversal of a number of

gun-related convictions, 1 arguing that, because he was subject to an illegal search

and seizure, the trial court erroneously denied his motion to suppress. Based on the

testimony of two officers who participated in Mr. Bingman’s arrest as well as the

body-worn camera footage, the trial court concluded that the police lawfully seized

Mr. Bingman and patted him down for weapons after they (1) went to execute a

warrant at the location of a suspected marijuana “pop-up” 2 party and saw Mr.

Bingman exiting the building, and (2) noticed that he was carrying what appeared to

be a sheathed knife at his waistband. While we generally defer to the trial court’s

fact-finding and review the evidence and reasonable inferences therefrom in the light

most favorable to the suppression ruling, whether the police violated a defendant’s

rights under the Fourth Amendment is a legal question that we review de novo.

Hooks v. United States, 208 A.3d 741, 745 (D.C. 2019). It is “this court’s obligation

to ensure that the trial court had a substantial basis for concluding that no




      1
       Carrying a pistol without a license (outside home or place of business), D.C.
Code § 22-4504(a) (2021 Supp.); possession of an unregistered firearm, D.C. Code
§ 7-2502.01(a) (2018 Repl.); unlawful possession of ammunition, D.C. Code § 7-
2506.01(a)(3) (2018 Repl.); and two counts of possession of a large capacity
ammunition feeding device, D.C. Code § 7-2506.01(b).
      2
        Pop-up, Merriam-Webster Dictionary (11th ed. 2020) (“[S]et up quickly for
short-term operation in a temporary location.”).
                                          3

constitutional violation occurred.” Robinson v. United States, 76 A.3d 329, 335

(D.C. 2013) (internal quotation marks omitted).



      The police did not have a warrant for Mr. Bingman’s arrest. Nor did the

warrant to search the location of the pop-up party give them the authority to arrest

or search him. For the purposes of this opinion we assume, however, that, on the

basis of the search warrant, the police had grounds to briefly detain him, see

Michigan v. Summers, 452 U.S. 692, 703–04 (1981), and that his initial seizure did

not amount to an arrest. Nevertheless, the act of searching Mr. Bingman for weapons

must separately be justified upon a showing that under a totality of the circumstances

the police reasonably believed he was armed and dangerous at the time of the search.

See id. at 695 n.4 (“The seizure issue in this case should not be confused with the

search issue presented in Ybarra v. Illinois, 444 U.S. 85 (1979).” (quotation marks

omitted)); see also Ybarra, 444 U.S. at 92–93 (holding that a frisk of a person

detained at the location where a search warrant was being executed had to be

“supported by a reasonable belief that he was armed and presently dangerous, a

belief which th[e Supreme] Court has invariably held must form the predicate to a

patdown of a person for weapons”). The trial court never explicitly stated that it was

analyzing the legality of Mr. Bingman’s patdown under this standard. Assuming the

court applied it, we conclude that the court erred in ruling that the government
                                          4

presented sufficient evidence to support a determination that the police reasonably

believed Mr. Bingman was armed and presently dangerous.



      Relying on the officers’ testimony, the trial court noted that the police

executing the search warrant “clearly had some belief that there was some illegal

activity going on” but also acknowledged that “the warrant was for the entire

premises, not for any particular person.”       Moreover, the only illegal activity

specified in the warrant was that the location was being used for the sale and possible

consumption of marijuana and related paraphernalia (e.g. rolling papers). There was

no indication in the warrant that the police had any reason, much less probable cause,

to believe that there were any weapons on the premises. Cf. Germany v. United

States, 984 A.2d 1217, 1227 (D.C. 2009) (“[A]n individual’s apparent association

with a residence that police have been authorized to search for weapons[3] is a



      3
         In its brief to this court, the government relies on an altered quotation from
Germany to support the proposition that, whenever a court issues a warrant for any
sort of search of any particular location, that fact weighs in favor of concluding that
an individual encountered at that location is armed and dangerous under a totality of
circumstances analysis. Specifically, the government omits the italicized language
above; it then fills in its own text, underlined below:
                    “[a]n individual’s apparent association” with a
             location that police have been authorized to search “[i]s a
             circumstance that, along with the totality of circumstances,
             may provide a reasonable articulable basis for police to
             frisk the individual for weapons when they find him on the
                                         5

circumstance that, along with the rest of the totality of the circumstances, may

provide a reasonable articulable basis for police to frisk the individual for weapons

when they find him on the premises when they arrive to execute the search warrant.”

(emphasis added)). The government argues that the officers’ reasonable suspicion

was supported by their testimony that “it’s not uncommon” for the police to find

weapons at marijuana pop-up events. “[W]e know too little about [the officers’]

experience to place much weight upon [their] conclusory statement[s],” however.

United States v. Taylor, 49 A.3d 818, 827 (D.C. 2012) (internal quotation marks and

citations omitted); see also Hawkins v. United States, 248 A.3d 125, 131 (D.C. 2021)

(explaining that “officer’s conclusory reference to a ‘trend’ of finding guns hidden

in satchels that summer” is insufficient to justify the search). One officer (quoted

by the dissent, post at 14) could not recall whether he had personally been involved

in any pop-up warrants prior to this one. The other officer (also quoted by the

dissent, post at 15) testified only vaguely that during “most” of the “few pop-up

warrants” he had executed or was aware of (he did not specify), the police had




             premises when they arrive to execute the search warrant.”
             Germany v. United States, 984 A.2d 1217, 1227 (D.C.
             2009).
Government’s Brief at 16. Not only is the government’s proposition unsupported
by Germany as written, it makes little sense. Search warrants are issued in myriad
circumstances, including ones involving nonviolent crime.
                                          6

encountered security, and they had “found weapons” (where he did not specify) on

“multiple occasions.” Thus, the trial court appropriately did not make a finding of

fact in the government’s favor based on this testimony. 4



      Aside from Mr. Bingman’s presence at a location to be searched for marijuana

and related paraphernalia pursuant to a warrant, the trial court appeared to rely on

the fact that Mr. Bingman was wearing a knife on his belt. The court concluded that

the knife added to the calculus of reasonable articulable suspicion, even though the

government presented no evidence that it was an illegal weapon or was being used

as such. Notably, the government never charged Mr. Bingman with possession of

the knife, sought to admit the knife or a photograph thereof as an exhibit, or

presented testimony about the knife’s appearance or size. 5 (Although the sheath for

the knife is visible in the body-worn camera footage, the knife itself is not.). As we

explained in Maye v. United States, 260 A.3d 638, 649 (D.C. 2021), because knives

are useful tools for “open[ing] packages, break[ing] down boxes, or cut[ting]


      4
        The dissent suggests that we can simply conclude as a matter of law that,
whenever there is reason to believe drugs of any sort are present, there is reasonable
articulable suspicion to believe guns are too. Post at 14. But the cases it cites do
not support this reasoning; to the contrary, they reaffirm a totality of the particular
factual circumstances analysis. See Peay v. United States, 597 A.2d 1318, 1320,
1323 (D.C. 1991) (en banc); Stanley v. United States, 6 A.3d 270, 275 (D.C. 2010).
      5
        The dissent concedes that the record contains no information about the
“shape or dimensions” of the knife. Post at 13 n.1.
                                          7

strings,” not all knives automatically “carr[y] with [them] an indicium of

wrongdoing” or cause the individual in possession of such a tool to “forfeit[] their

Fourth Amendment rights to be free from seizures and searches absent more

particularized suspicion.” Id. Accordingly, in this case, without more information,

Mr. Bingman’s in-plain-view possession of some sort of knife does not meaningfully

contribute to an assessment of whether the police had reasonable articulable

suspicion to believe he had a concealed weapon. 6



      As discussed, the factors the trial court relied upon to validate the patdown of

Mr. Bingman—his presence at a site the police were authorized pursuant to a warrant



      6
         The dissent argues that removing the openly carried knife from Mr.
Bingman’s possession “was an entirely reasonable precaution.” Post at 14. But Mr.
Bingman has not challenged the seizure of his knife. The dissent also argues that
“the fact that [Mr. Bingman] was carrying and displaying such a weapon remains a
part of the totality of the circumstances . . . that we must take in to account.” Post
at 14 (emphasis added) (internal quotation marks omitted). We do not disagree in
principle that the open display of a weapon may factor into a reasonable articulable
suspicion calculus to conduct a Terry patdown. But, unlike the dissent, we decline
to reach the speculative conclusion that Mr. Bingman’s in-plain-view possession of
a knife (about which the government provided zero information) signified that he
was armed with a concealed weapon. Lastly, unlike the dissent, post at 15, we
decline to give weight to testimony from the police that once they found a knife of
undescribed shape or size, “we definitely had to look for more weapons.” (emphasis
added). As we have previously explained, “[a] court may not simply rely on a police
officer’s conclusory assertions in deciding whether a search or seizure was justified
under the Fourth Amendment, but rather must evaluate the facts underlying those
assertions.” Parsons v. United States, 15 A.3d 276, 280 (D.C. 2011) (internal
quotation marks omitted).
                                          8

to search for marijuana and marijuana paraphernalia, and his possession of a knife

of unknown description—do not support a reasonable determination that he was

armed and dangerous. The government argues, however, that under a totality of the

circumstances analysis, we should consider other evidence in the record, namely the

fact that the police officers believed Mr. Bingman was working as security for the

marijuana pop-up party and the fact that there were other people in the vicinity.



      The police testified that they suspected that Mr. Bingman was working

security for the marijuana pop-up party, even though they acknowledged Mr.

Bingman (1) was not wearing any badge or markings that indicated that he was

working security for the event, (2) answered “no” when the police asked him

whether he works at the location, (3) gave no other indication that “he was involved

with whatever may have been happening inside,” (4) was cordial as the police

approached—extending his hand to greet them, 7 and (5) cooperated with the police




      7
        The trial court observed that the officers might reasonably have thought “that
Mr. Bingman could have been trying to delay [them] from going into the [building]
where they were clearly heading.” This inference seems strained if only because the
location of the alleged pop-up party, a warehouse type building, had multiple
entrances—at least two open loading docks and two open doorways are visible in
the body-worn camera footage—and the officers never testified that Mr. Bingman
was blocking their way into the building (nor does he appear to be doing so in the
body-worn camera footage). In any event, this finding has no obvious bearing on
whether Mr. Bingman was armed or dangerous.
                                           9

when they directed him to walk down the stairs of the warehouse, immediately

grabbed him, and put him in handcuffs. As the foundation for their suspicion, the

officers relied on their unspecified “experience with [such] events,” but see supra,

and the fact that Mr. Bingman was wearing what they described as a “Battle Dress

Uniform (BDU),” a “sort of a military-type uniform, security, law enforcement-

related uniform.” The trial court conspicuously did not find that Mr. Bingman was

wearing a BDU, likely because this descriptor has no reasonable application to Mr.

Bingman’s outfit. Unlike, for example, the outfits worn by Gun Recovery Unit

(“GRU”) officers in a group photograph discussed and displayed in Wonell Jones v.

United States, 263 A.3d 445, 450 (D.C. 2021), Mr. Bingman’s clothing—a Rick and

Morty T-shirt, 8 black pants “with the big pockets to store items in,” and a black

hooded vest with a skull drawn on its back—looks nothing like a “security, law

enforcement-related uniform.” We discern nothing inherently suspicious about

wearing a graphic tee and cargo pants, especially when nothing else signals the

wearer of the outfit is working as security. 9



      8
          Rick and Morty, https://www.adultswim.com/videos/rick-and-morty;
https://perma.cc/F8SQ-64L3 (last visited Nov. 16, 2021).
      9
         Implicitly conceding the inaptness of the BDU description, the dissent
dismisses it as a “distraction.” Post at 16. Instead, the dissent focuses on Mr.
Bingman’s decision to wear “baggy pants with capacious pockets,” clothing it
asserts that “would be useful for someone who was providing security . . . and
wanted to have weapons readily accessible.” Id. But again, there is no evidence in
                                         10

      Finally, the government argues that the officers “had legitimate safety

concerns because of the number of people in the area.” The trial court found that

“there were about four people” present outside the building when the police

arrived. 10 The fact that there were four individuals “milling about” outside when the

police arrived (to whom the police paid little attention and appeared not to perceive

as a threat before they spoke to Mr. Bingman), provides no foundation for their

perception that Mr. Bingman was a particular threat. Likewise, the fact that “some

bystanders” came over to film the police’s interaction with Mr. Bingman, as one

officer testified, does not support a logical inference that Mr. Bingman was armed

and presently dangerous.



the record that Mr. Bingman was providing security, and many people choose to
wear cargo pants because having pockets in one’s clothing is generally useful.
Indeed, perhaps for this reason, cargo pants have become a fashion staple. See India
Roby, Cargo Pants Are Going to be Everywhere This Fall, Nylon (Aug. 8, 2021),
https://www.nylon.com/fashion/cargo-pants-trend-fall-2021;
https://perma.cc/CC2M-3693; Oscar Hartzog, 10 Pairs of Musician-Inspired Cargo
Pants to Wear Right Now, Rolling Stone, (Feb. 22, 2021 5:18 PM),
https://www.rollingstone.com/product-recommendations/lifestyle/best-cargo-
pants-for-men-1128228/; https://perma.cc/JBD5-MXGR; Avidan Grossman, The
18 Best Cargo Pants to Wear Right Now, Esquire, (Nov. 3, 2020),
https://www.esquire.com/style/mens-fashion/g34554667/best-cargo-pants/;
https://perma.cc/2NGA-7MJD.
      10
         The two officers who participated in Mr. Bingman’s arrest were part of a
larger group of officers who responded to the scene, although the record does not
reflect how many officers were present. Cf. Germany, 984 A.2d at 1230 (explaining
that occupants outnumbering officers contributed to reasonable, articulable
suspicion that one of them might be armed and presently dangerous).
                                          11



      In sum, according to the evidence presented by the government, at the time

the police searched Mr. Bingman for weapons, they only knew the following: 11 a

judge had issued a search warrant for an alleged marijuana pop-up party with no

information about weapons being present; the multiple warehouse doors at the target

location were all wide open; and Mr. Bingman—who was wearing a graphic t-shirt

and pants with lots of pockets and had some sort of knife hanging off his belt in plain

view—had cordially approached them, and did not resist when they seized him or

the knife. Because the totality of this information did not reasonably signal to the

police that Mr. Bingman was working as a security guard, much less give the police

sufficient cause to believe he was armed and dangerous, we conclude that Terry

patdown of Mr. Bingman for weapons violated the Fourth Amendment.

Accordingly, we vacate Mr. Bingman’s convictions and remand for further

proceedings consistent with this opinion.



                                                     So Ordered.




      11
         The dissent highlights the fact that the police in fact recovered a “semi-
automatic pistol, ammunition, and two large capacity magazines” from Mr.
Bingman. Post at 12. But “a search is not to be made legal by what it turns up”;
rather, “it is good or bad when it starts and does not change character from its
success.” United States v Di Re, 332 U.S. 581, 595 (1948).
                                         12



      FISHER, Senior Judge, dissenting: This case no doubt would have been easier

if the government had produced more evidence describing the sheath knife worn by

appellant and detailing the experience of the officers who testified. Nevertheless,

the existing record demonstrates that the officers acted reasonably, and we should

affirm the order of the trial court denying appellant’s motion to suppress the semi-

automatic pistol, ammunition, and two large capacity magazines they found on his

person.



      The majority correctly assumes that the officers had grounds to briefly detain

appellant when he emerged from the warehouse they were about to search. See

Michigan v. Summers, 452 U.S. 692 (1981). Of course, the right to detain does not

confer a right to frisk, but the Supreme Court recognized long ago that “it would be

unreasonable to require that police officers take unnecessary risks in the

performance of their duties.” Terry v. Ohio, 392 U.S. 1, 23 (1968). In some

circumstances, therefore, the Fourth Amendment permits a limited protective search

for weapons. Id. at 29. When an officer conducting a Terry stop “has reason to

believe that the suspect is armed and dangerous, he may conduct a weapons search

limited in scope to this protective purpose.” Adams v. Williams, 407 U.S. 143, 146

(1972) (citing Terry, 392 U.S. at 30).
                                         13



      Appellant was armed and dangerous when the officers first encountered him.

As police officers approached the location they were about to search, appellant

emerged onto a loading dock and greeted them. The officers saw that he was

wearing “a sheathed knife on his waist” in plain view. Recognizing that the knife

“could be a potential threat or danger,” they removed it from the sheath. Officer

Javelle explained that he “removed that weapon to take it out of anything that could

happen if my partner lost control of him or anything of that nature.” Appellant had

not reached for the knife, nor does the record establish that it was a prohibited

weapon, but its presence posed a danger whether or not appellant possessed it

illegally. 1 See Adams v. Williams, 407 U.S. at 146 (“[A] frisk for weapons might be

equally necessary and reasonable, whether or not carrying a concealed weapon

violated any applicable state law.”).




      1
        The record does not contain a photograph of the knife, and the officers did
not describe its shape or dimensions, but the BWC footage shows that the sheath that
held it was at least a few inches long. This clearly was not a “simple” or “typical
folding knife,” like that discussed in Maye v. United States, 260 A.3d 638 (D.C.
2021). Moreover, the surrounding circumstances were much different in Maye and
the threshold issue there was whether the police had a lawful basis for detaining the
defendant. Here, we start from the premise that the officers had grounds to briefly
detain appellant—in other words, to conduct a Terry stop.
                                         14

      Removing the knife was an entirely reasonable precaution “to allow the

officer[s] to pursue [their] investigation without fear of violence,” see id., but

neutralizing that particular source of danger did not make the knife irrelevant. The

fact that appellant was carrying and displaying such a weapon remains a part of “the

totality of the circumstances—the whole picture”—that we must take into account.

See United States v. Cortez, 449 U.S. 411, 417 (1981). And the evidence “must be

seen and weighed not in terms of library analysis by scholars, but as understood by

those versed in the field of law enforcement.” Id. at 418.



      The whole picture reveals that the officers knew they were entering a

dangerous situation—a type of “flea market” where drugs and drug paraphernalia

were being sold illegally. As Officer Hopper testified, “Usually, when these type of

illegal events take place, it’s not uncommon for there to be firearms or . . . some

form of weapon to be on scene as a means of defense or protection of the illegal

substance, or monies from the sale of the illegal substance.” This was not an

idiosyncratic experience. See, e.g., Peay v. United States, 597 A.2d 1318, 1321

(D.C. 1991) (en banc) (“[A]s has been often observed, drugs and weapons go

together.”). Appellant emphasizes that the warrant did not authorize the officers to

search for weapons. But that was also true in Stanley v. United States, 6 A.3d 270

(D.C. 2010), where the defendant was present when a warrant to search for drugs
                                           15

was being executed. We rejected a similar challenge to the lawfulness of a protective

search “in light of our recognition, and the recognition of courts around the country,

that drugs and weapons are often found together.” Id. at 275.



       Here the officers could see that appellant was armed, and under the totality of

the circumstances they were not obliged to assume that the knife was the only

weapon he was carrying. As Officer Javelle explained, “we've done a few pop-up

warrants by that point, and we found that most of those events have some type of

security; usually unofficial security, not necessarily licensed security guards or

anybody actually employed by a security company. And we found weapons on

multiple occasions, so once I found the knife, we definitely had to look for more

weapons . . . .” 2



       Appellant’s attire added to their legitimate concern. He was not wearing jeans

or slacks, but baggy pants with capacious pockets, the type often worn by soldiers

and police officers. One officer testified that “[w]e used to have the same pants,

with . . . the big pockets on the sides . . . the big pockets to store items in.” Indeed,




       2
         The trial court found that “the observation of a knife” gave “some
particularized suspicion that could cause the officers to have some concern that there
is some safety issue . . . that would justify the pat down.”
                                           16

it appears from the BWC footage that the two officers who detained appellant were

wearing similar pants (of a different color). In this setting, big pockets within easy

reach properly heightened the officers’ concern.



      When patting down the left pocket of appellant’s cargo pants, Officer Hopper

found a magazine containing ammunition. In light of that discovery, there was, in

the officer’s “professional opinion . . . a likelihood he might have had a firearm on

his person.” The firearm was found in appellant’s waistband.



      As it turns out, comparing appellant’s attire to a battle dress “uniform” created

a distraction. The point is not that appellant was garbed with indicia of official status

(why would the operators of an illegal enterprise do that?) but rather that appellant

had chosen clothing that would be useful for someone who was providing security

at such an event and wanted to have weapons readily accessible. I certainly do not

suggest that everyone who wears cargo pants must be armed and dangerous, but

appellant’s attire was part of the whole picture that we must take into account.



      We also should view “the facts and all reasonable inferences therefrom . . . in

favor of sustaining the trial court’s ruling.” Germany v. United States, 984 A.2d

1217, 1221 (D.C. 2009) (internal quotation marks omitted). We review de novo the
                                         17

ultimate question of whether the police violated the Fourth Amendment, but in doing

so we must “give due weight to inferences drawn from those facts by resident judges

and local law enforcement officers.” Ornelas v. United States, 517 U.S. 690, 699

(1996); see also Terry, 392 U.S. at 27 (“[D]ue weight must be given, not to [the

officer’s] inchoate and unparticularized suspicion or ‘hunch,’ but to the specific

reasonable inferences which he is entitled to draw from the facts in light of his

experience.”).



      In this case, the officers acted prudently and reasonably. See Terry, 392 U.S.

at 27 (“[T]he issue is whether a reasonably prudent man in the circumstances would

be warranted in the belief that his safety or that of others was in danger.”). We

should affirm the trial court’s decision denying appellant’s motion to suppress.